Case 2:20-cv-00113-LGW-BWC Document 33 Filed 12/10/20 Page 1 of 2


                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By casbell at 4:11 pm, Dec 10, 2020
Case 2:20-cv-00113-LGW-BWC Document 33 Filed 12/10/20 Page 2 of 2
